Title: To John Adams from Jonathan Wild, 30 July 1798
From: Wild, Jonathan
To: Adams, John



Boston 30th July 1798

We the Subscribers, being acquainted with Mr. Elihu Bates, Do Recommend him as a person of Integrity, and Honor; a man prudent and Active in Business, and one In our opinion, In whom Confidence may with Safty be Reposed.

Jonathan Wild Edward Brinley Abraham Wild Elisha Wild Daniel Wild Lemuel Gardner Francis Edward Brinley Junr. Lenz Bryant Thomas Leach Nathan Webb John Tileston Ashur Adams Henry Smith Samuel Wallis Edward Procter Daniel Baxter Jona. Merry Henry L. Smith Jacob Holland Seth Kent Geo. Brinley M. Parkes